Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yee (US 10,895,751).
As for claim 1, Yee teaches a head-mounted device (HMD system 100; fig. 1, 2 and 3A-3B) configured to be worn on a user's head (wear on head of user; column 4, lines 35-53), comprising: 
a housing structure (housing 103; column 4, lines 49-53); 
a display module mounted in the housing structure (display 102 within housing 103; column 4, lines 49-53); and 
adjustable support structures (facial-interface system 108 with facial interface 110; column 5, lines 19-30) coupled to the housing structure (within), 

wherein the adjustable support structures are configured to expand and retract (each adjustment protrusion 124 is moveable with respect to housing 103 in biasing/expanding direction X1 and compressing/retracting direction X2; column 6, line 48-64 and column 7, lines 29-43).
As for claim 2, Yee teaches wherein the first, second, and third portions of the adjustable support structures are configured to expand and retract independently of one another (each adjustment protrusion 424 moves individually).
As for claim 11, Yee teaches wherein the adjustable support structures comprise an elastomeric material (Facial interface 110 may include an interface cushion 116 and an interface mounting member 118. In some embodiments, interface cushion 116 may include or be formed from a pliable material. For example, interface cushion 116 may include or be formed from a foam material (e.g., polyurethane foam) and/or any other pliable material suitable for contacting a facial region of a user and/or suitable for conforming to a shape of interface mounting member 118; column 5, lines 43-59).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee as applied to claim 1 above, and further in view of Anderson et al. (US 2018/0092706), hereinafter as Anderson.
As for claim 8, Yee does not teach wherein the adjustable support structures comprise an inflatable structure.  Anderson teaches an immersive display for engaging with the face of the user (fig. 2A).  Specifically, Anderson teaches that the face frame 222 may include padding in the form of an inflatable structure that provides minor adjustment for improving the ergonomics ([0064]).  One of ordinary skill in the art would recognize that an inflatable structure could similarly be applied in Yee’s facial interface system to further enhance the fit and user experience.  Therefore, it would have been obvious to further incorporate an inflatable structure for the reason above.
As for claim 9, as modified by Anderson, it would have been obvious to provide a valve so that air can be pumped in and also controllably released.

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 3-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

wherein the adjustable support structures comprises posts with adjustable lengths, of claim 3 (fig- 6), claim 4 depends from claim 3;
wherein the adjustable support structures comprise at least two telescoping layers of material, of claim 5 (fig. 11), claims 6 and 7 depend from claim 5;
wherein the inflatable structure comprises open-cell foam that self-inflates when the valve is open, of claim 10 (fig. 12);
wherein the adjustable support structures comprise a cable that pulls the second and third portions towards each other when pressure is applied to the first portion, of claim 12, claims 13-16 depend from claim 12 (fig. 7); and 
wherein the adjustable support structures comprise a movable member having a first portion that rests against the user's forehead and second and third portions that rest against the user's respective left and right cheeks when the head-mounted device is worn on the user's head, and 
wherein the movable member is configured to rotate about a pivot point, of claim 17 (fig. 8, 9 or 10), claims 18-20 depend from claim 17.

Response to Arguments
Applicant's arguments, see pages 8-11, filed 1/27/21, with respect to the rejection(s) of claim(s) 1, 8, 9, 11, 17 and 20 under U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yee and Anderson.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/               Primary Examiner, Art Unit 2628